DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 20, fig. 9 of Huang (US 2006/0214708) teaches an apparatus comprising: a first output divider [406] configured to generate a first output clock signal [CLK3] responsive to a first divider value [Ms] and a clock signal [CLK1]; and means for generating a second output clock signal [CLK4] responsive to a second divider value [NSb] and the clock signal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, selectively reducing a phase difference between the first output clock signal and the second output clock signal in response to a determination of whether the first divider value is integrally related to the second divider value.
Regarding claims 2-11 and 13-19, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896